Citation Nr: 0030087	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a reduction from a 100 percent evaluation for a 
service-connected disorder variously diagnosed as a bipolar 
or psychotic disorder, claimed as a rare organic disorder 
associated with heat stroke, to a 70 per cent evaluation, was 
proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from October 1984 to January 
1995.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which effectuated an October 1997 
proposal of the Phoenix, Arizona, RO to reduce the evaluation 
of the veteran's service-connected disability, variously 
diagnosed, from 100 percent to 70 percent.  The veteran 
initiated and completed an appeal from that determination. 

The veteran requested a hearing before the Board.  The 
requested Board hearing was conducted in October 2000 before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's service-connected disorder, variously 
diagnosed, is manifested by mood swings, disturbances in 
affect, disturbances of sleep, mistrust of clinical 
providers, government officials, and others, refusal to seek 
or accept mental health treatment, hostility, suspicion, 
difficulty controlling anger, difficulty getting along with 
others, including in an employment setting, circumstantial, 
circumlocutory, or pressured speech, limited insight, and 
poor judgment, but is not manifested by grossly inappropriate 
behavior or inability to maintain minimum personal hygiene.  

2.  At the time of the May 1998 rating decision which reduced 
the 100 percent evaluation for the veteran's service-
connected disorder to 70 percent, the positive evidence was 
in a state of equipoise with the negative evidence as to 
whether such reduction was warranted. 



CONCLUSION OF LAW

Restoration of a 100 percent disability evaluation for the 
veteran's service-connected disorder, variously diagnosed, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.16, 4.130, Diagnostic Codes 9210, 9432 (1999); 
38 C.F.R. §§ 4.132, Diagnostic Codes 9206, 9210 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that, in June 
1994, the veteran had visual and auditory hallucinations and 
bizarre behavior.  Following initial presentation for 
emergency mental health treatment, it was found that the air 
conditioning in his trailer was not working and he had become 
dehydrated.  He was rehydrated, and the psychosis resolved.  
The summary of July 1994 service hospitalization reflects 
that the final diagnoses were organic delusional disorder, 
resolved, and organic hallucinations, resolved.

In September 1995, the RO granted service connection for a 
bipolar disorder, claimed as an organic disorder associated 
with heat stroke, and evaluated that disability as 100 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9206.  

In October 1996, the service department issued the findings 
and recommendations of a Physical Evaluation Board.  That 
report concluded that the veteran had a delusional disorder 
(grandiose type), with mild impairment of social and 
industrial adaptability.  The veteran was evaluated as 10 
percent disabled.  The report recommended discharge with 
severance pay.

VA examination was conducted in September 1997.  The veteran 
was late for his examination appointment.  He was clean, 
casually dressed, and well-groomed.  The veteran appeared 
"highly distraught" over the threatened loss of his 
compensation.  The veteran rejected the possibility that he 
might have a bipolar disorder, and rejected the idea that he 
was delusional.  The veteran asserted that his problems were 
due to a heat stroke.  The veteran was in a long-term 
relationship with a girlfriend.  He was attending an 
educational institution, and had not worked since service.  
However, the veteran asserted that he was employable, 
although he did not know what type of work he might be able 
to do. He declined to discuss his childhood or high school 
years.  He insisted upon tape recording the psychiatric 
interview because of his conviction that those in authority 
would not deal fairly with him.  His speech was pressured, 
expansive, and dominating.  Hostility and suspiciousness 
toward the examiner diminished over the course of the 
examination.  

The examiner concluded that the veteran's adjustment was 
borderline during service and was then aggravated by the heat 
stroke episode, but that recovery appeared to be developing 
reasonably well.  The examiner concluded that the veteran did 
not meet the criteria for a delusional disorder because he 
did not have current action patterns or plans based on 
delusional ideas.  The assigned diagnoses were psychotic 
disorder, remission status, and personality disorder, mixed 
type.  The examiner assigned a GAF score of 50 to 60.  
Following this examination, the veteran's service-connected 
disorder was re-characterized as psychotic disorder, 
competent, and the evaluation was assigned under Diagnostic 
Code 9210.

The RO determined that, based on the evidence of the October 
1996 physical evaluation Board report and the September 1997 
VA examination, the veteran's evaluation for the service-
connected psychiatric or heat stroke disability should be 
reduced from 100 percent to 70 percent.  A November 1997 
notice to the veteran advised him of the proposed reduction, 
and stated that the basis for the reduction was the Physical 
Evaluation Board report, the veteran's successful attendance 
at an educational institution, and the September 1997 VA 
examination findings.  The veteran was advised that he had 60 
days to provide evidence that the improvement noted was not a 
true picture of his disability.  By that same letter, the 
veteran was also given an opportunity for a hearing.  See 38 
C.F.R. § 3.105(e).  In December 1997, the veteran requested a 
hearing regarding the decision to reduce his rating.

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105.  Section 3.105(e) specifically provides that 
where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  The 
RO must then advise the appellant of the proposed rating 
reduction and give the appellant 60 days to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  If additional 
evidence is not received within the 60 day period, the RO is 
to take final rating action and the award is to be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  In order to sustain a 
reduction in rating, it must appear by a preponderance of the 
evidence that the rating reduction is warranted.  Brown v. 
Brown, 5 Vet. App. 413 (1993).
 
In this respect, the Board notes that the RO met the 
procedural requirements of 38 C.F.R. § 3.105(e).  Moreover, 
the Board further notes that the 100 percent rating had been 
in effect for less than 3 years when the May 1998 rating 
reduction decision was issued.  Therefore, the provisions of 
38 C.F.R. § 3.344, which provide specific requirements for 
reduction of a rating in effect for more than five years, are 
not applicable in this case.  See Brown v. Brown, 5 Vet. App. 
413, 417 (1993).  

Nevertheless, general VA regulations apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  In particular, the RO must 
ascertain, based upon review of the entire history of the 
veteran's disability, "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Further, the 
reduction determination must be made based on a review of the 
entire recorded history of the condition.  Id.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. 1155. 

The Board notes that the criteria pertinent to rating mental 
disorders were revised, effective November 7, 1996.  When the 
RO notified the veteran in November 1997 of the proposed 
reduction, the RO included the October 1997 rating decision, 
which stated that the criteria in effect prior to November 
1996 would govern the reduction action.  As the veteran has 
been advised that the criteria in effect prior to November 7, 
1996, are applicable to the proposed reduction, the Board 
must apply those criteria, unless application of the revised 
criteria, effective from November 7, 1996, would be more 
favorable to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's service-connected disability has been evaluated 
under Diagnostic Code 9206, the criteria for bipolar 
disorder, and under Diagnostic Code 9210, the criteria for a 
psychotic disorder.  The criteria in effect prior to November 
7, 1996 provided, under 38 C.F.R. § 4.132, Diagnostic Code 
(Diagnostic Code) 9206, that a 50 percent rating was 
warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
when there was severe impairment of social and industrial 
adaptability; and a 100 percent rating was assigned when the 
active psychotic manifestations are of such extent, severity, 
depth and persistence or bizarreness as to produce total 
social and industrial inadaptability.  The same criteria were 
applicable under DC 9210.  38 C.F.R. § 4.132, Diagnostic Code 
9210.

Regulations applicable at the time the veteran filed his 
claim also provided that, in a case in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  38 C.F.R. § 4.16(c) (1995). 

Effective November 7, 1996, the provisions of 38 C.F.R. 
§ 4.16(c) were eliminated, and the rating criteria for 
psychiatric disorders were revised.  Beginning November 7, 
1996, psychiatric disorders, including psychotic disorders 
(Diagnostic Code 9210) and bipolar disorder (Diagnostic Code 
9432), are evaluated under the General Rating Formula for 
Mental Disorders.  Under the general rating formula, a 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when psychiatric 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, and an inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or persistent danger of hurting self or 
others.  38 C.F.R. § 4.130. 

The pre-termination hearing the veteran requested was 
conducted in March 1998.  At that hearing, the veteran 
testified that he was taking two classes per semester at Lake 
Land Community College.  He testified that he had attempted 
to attend college full-time, but was unable to do so because 
of his service-connected disability.  The veteran testified 
that his girlfriend ended the relationship.  He also 
testified that a court date had been set "to iron out some 
differences we had legally."  When asked if the girlfriend 
ever thought the veteran had threatened her, the veteran said 
he did not know, but did agree that "[m]aybe that's one of 
the issues she's going to raise."  He further testified that 
he did not believe he had any difficulty getting along with 
people, although his family and others told him he was 
irritable.  He mentioned that his mother had told him he was 
irritable, and he believed that she did not want him to live 
with her again.  He testified that his worst problem was 
difficulty sleeping, for which he took over-the-counter 
medication.  He indicated that he had not worked since his 
discharge from the military, but he hoped to obtain a 4-year 
degree so that he could get suitable employment.  

In May 1998, the RO informed that veteran that the evaluation 
for his service-connected disability would be reduced from 
100 percent to 70 percent, effective in August 1998.  In June 
1998, the veteran disagreed with that rating decision, 
setting out a variety of reasons for his disagreement.  The 
veteran contended, among other assertions, that the service 
department examination which was the basis of the 1996 report 
was inadequate and lasted only 15 minutes, contended that the 
diagnosis of psychiatric disorder had made him a pariah in 
society, and that psychiatric treatment only made things 
worse, and did not resolve his problems with sleep loss.  He 
also noted that his girlfriend was seeking sole custody of 
their child.  

VA examination was again conducted in October 1998.  At that 
time, the veteran had permanent part-time employment on an 
assembly line in a plant assembling electrical parts, 
although he worked up to 40 hours some weeks.  The veteran 
reported that he was not receiving psychiatric treatment, and 
did not require psychiatric treatment, as his problem was due 
to a heat stroke, and symptoms during service, other than 
difficulty sleeping , had resolved.  His speech was 
pressured, circumstantial, and guarded.  He was suspicious, 
had poor insight, but with no indication of hallucinations or 
delusions.  He denied memory impairment.  He was more than 
one and 1/2 hours late for psychometric testing, and results 
of the Minnesota Multiphasic Personality Inventory were not 
useful.  The diagnosis was psychotic disorder, in remission, 
and paranoid personality disorder.  His current GAF was 55.

At a hearing before the Board, conducted in October 2000, the 
veteran testified that he was not receiving any psychotropic 
medications or psychiatric care, although he was attempting 
to receive treatment for his organic disabilities, and had 
requested that an allergist see him.  He indicated that he 
was concerned that he could not get proper care from VA and 
that actions by VA "voided" their ability to provide 
"professional conduct."  He testified that he was not 
receiving, had not sought, and did not intend to seek Social 
Security benefits.  He testified that he had worked in 
manufacturing in Illinois, but was no longer working. He 
testified that he took a leave of absence because of his 
service-connected disability, particularly his difficulty 
sleeping, but that the plant did not call him back, so he 
was, in effect, fired.  He could not recall how long he had 
worked or when he last worked.  

The veteran testified that he was suspicious at times, but 
that this feeling was not paranoia, because his suspicions, 
especially as to VA personnel, were valid.  He indicated that 
he had to move out of Illinois because of official actions 
there, including actions involved with the custody of his 
child, and that he was unable to get a job where he was now 
living because the state unemployment agency was 
"blackballing" him.  He testified that he was isolated 
because he had moved away from his friends and family.  The 
veteran denied that he had ever been a danger to others, and 
indicated, in essence, that he did not mean, or plan to carry 
through on, the statements that led to charges against him 
for threatening his girlfriend's mother. 

The Board notes that there is minimal available evidence as 
to the veteran's clinical condition associated with the file, 
and the medical evidence available is conflicting.  In 
particular, the veteran has not sought psychiatric treatment, 
and in fact disputes that he has a psychiatric disorder.  
Therefore, the evidence of record consists of three VA 
examination reports and the veteran's own statements and 
hearing testimony.  There is also a one-page service 
department record providing the veteran's assigned diagnosis 
at the time service discharge was recommended.

In this regard, the Board notes that the examiner who 
conducted the VA examination noted that several items of 
clinical information were missing.  There was no information 
regarding the veteran's history before service, and the 
veteran declined to provide any such history.  The Board 
notes that the service medical records regarding the 
veteran's treatment in service are limited to the summary of 
one in-service hospitalization.  Thus, the service medical 
records are inadequate to confirm to contradict the veteran's 
assertion that his symptoms in service were due to heat 
stroke.

The Board notes, moreover, that each examination of the 
veteran results in a different diagnosis.  The only service 
medical records available provide a final 1994 diagnosis of 
organic delusional disorder and hallucination disorder, 
resolved.  The May 1995 VA examination resulted in assignment 
of a diagnosis of bipolar disorder.  The October 1996 final 
service diagnosis is delusional disorder, grandiose type.  
The September 1997 VA examination resulted in a diagnosis of 
psychotic disorder, remission status, and personality 
disorder, mixed type.  

The Board further notes that the RO, in an October 1997 
deferred rating decision, noted that the examination which 
was the basis of the October 1996 PEB report should be 
obtained.  The Board notes that this examination report is 
not of record.  The RO noted that the Chapter 31 file 
regarding the education benefits the veteran stated he was 
receiving should be obtained.  The evidence before the Board 
does not reflect that the veteran received education 
assistance from VA.  Rather, the file before the Board 
reflects that vocational rehabilitation eligibility was 
denied on the basis that the clinical information establishes 
that the veteran was asymptomatic.

There is no evidence of such factors as gross repudiation of 
reality, so as to meet the criteria for a 100 percent 
evaluation under the criteria in effect prior to November 
1996.  There is no evidence that the veteran has gross 
impairment in thought processes, persistent hallucinations or 
delusions, inability to perform activities of daily living, 
neglect of minimal personal hygiene, or other symptoms which 
meet the criteria for a 100 percent evaluation under the 
revised criteria.  

However, the evidence of record appears to demonstrate, as a 
matter of fact, that he is unable to maintain employment as a 
result of his service-connected psychiatric disorder, since 
he has apparently worked only about 10 months in the five 
years since his service discharge, although there are no 
official records, such as tax returns, employer statements, 
or Social Security earnings statements, which might 
objectively document his earnings.  

Moreover, the veteran's educational advancement appears to 
have been minimal, at two classes per semester, although he 
has not submitted any education records to provide objective 
documentation of the number of courses or his grades in those 
courses.  However, the evidence of record appears to suggest 
that his disability produces severe social and industrial 
impairment, even though he was able to obtain employment.  

The evidence also shows that the veteran is estranged from 
his family and that his estranged girlfriend's mother filed a 
complaint against him in 1999 for threatening her.  
The October 1996 service medical evidence discloses that the 
veteran's disability was evaluated by a Physical Evaluation 
Board as 10 percent disabling.  The VA examiners in September 
1997 and October 1998 assigned GAF scores consistent with 50 
percent or 70 percent evaluations under either the old or the 
new criteria.  Resolving doubt in the veteran's favor, the 
evidence of record at the time of the May 1998 rating 
decision which reduced the veteran's evaluation to a 70 
percent evaluation warranted a 70 percent schedular 
evaluation.  

However, under the old criteria, i.e., the criteria in effect 
prior to November 7, 1996, a veteran whose only compensable 
service-connected disability was a psychiatric disorder 
evaluated as 70 percent disabling and which precluded 
employment was to be rated as 100 percent disabled.  
38 C.F.R. § 4.16(c).  As the Board noted above, the RO 
determined that the criteria in effect prior to November 7, 
1996, applied to this veteran's case.  This provision of 
38 C.F.R. § 4.16(c) allows assignment of a 100 percent 
evaluation in this case, since the veteran here has no 
compensable service-connected disability other than the 
psychiatric disability, and the record shows that the 
veteran's service-connected disability effectively precluded 
substantially gainful employment.  This provision is clearly 
more favorable to the veteran than any other applicable 
criteria.  As the RO has determined that this criterion is 
applicable, the Board finds that the evidence warrants 
restoration of the 100 percent disability evaluation.  


ORDER

Restoration of a 100 percent evaluation for a service-
connected psychiatric disability is granted, subject to laws 
and regulations governing monetary awards.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

